      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 1 of 10

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

WELLS FARGO BANK, N.A., AS                      §
TRUSTEE FOR PARK PLACE                          §
SECURITIES, INC. ASSET-BACKED                   §
PASS-THROUGH CERTIFICATES                       §
SERIES 2005-WHQ2,                               §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §          Civil Action No. 4:20-cv-2905
                                                §
LIONEL GARCIA ROMERO,                           §
                                                §
        Defendant.                              §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Wells Fargo Bank, N.A., as Trustee for Park Place Securities, Inc. Asset-Backed

Pass-Through Certificates Series 2005-WHQ2 (“Wells Fargo” or “Plaintiff”) complains of

Lionel Garcia Romero, Defendant, files this Original Complaint, and states as follows:

                                           I.   PARTIES

       1.      Plaintiff is as “mortgagee” is defined in Texas Property Code section 51.001(4)

and is appearing through the undersigned counsel.

       2.      Hilda Garcia (“Decedent”) was a borrower under a loan agreement. Decedent died

on or about March 20, 2019. Upon information and belief, no probate is open for Decedent’s

estate in Harris County, Texas, the county where the subject Property is located. Accordingly,

there is no executor or administrator to be made a party in this proceeding as the personal

representative of the Decedent’s estate.

       3.      Pursuant to Texas Estates Code §§ 101.001, 101.051, and 201.001, the heirs at

law of Decedent (“Heir” or, collectively, “Heirs”), whether known or unknown, acquired all of

Decedent’s respective estates, including an undivided interest in the Property, immediately upon

her death. Each Heir is made a party in this proceeding.

PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                              Page 1
      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 2 of 10

       4.      Defendant Lionel Garcia Romero is a co-borrower, an heir, and a spouse of

Decedent. Mr. Garcia may be served with service at 718 Saint Edwards Green, Houston, Texas

77015. Summons is requested.

                                       II.     PROPERTY

       5.      This proceeding concerns the real property and improvements commonly known

as 718 Saint Edwards Green, Houston, Texas 77015, and more particularly described as follows:

               LOT 84, IN BLOCK 1, OF RIVIERA EAST, SECTION 4, AN
               ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING TO
               THE MAP OR PLAT THEREOF RECORDED IN VOLUME 294,
               PAGE 68 OF THE MAP RECORDS OF HARRIS COUNTY,
               TEXAS.

(The “Property”).

                     III.    DIVERSITY JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the controversy because there is complete

diversity between Plaintiff and Defendant, and the amount in controversy exceeds $75,000.00.

See 28 U.S.C. § 1332.

       7.      Plaintiff is the trustee of a trust. When determining the citizenship of the real

parties in interest for purposes of diversity jurisdiction, it is the citizenship of the trustee which

controls, not the citizenship of the beneficiaries of the trust. Navarro Sav. Assoc. v. Lee, 446

U.S. 458, 464-66 (1980); Manufacturers and Traders Trust Co. v. HSBC Bank USA, N.A., 564

F.Supp.2d 261, 263 (S.D.N.Y. 2008). Wells Fargo is a national banking association which is

chartered and has its main office in Sioux Falls, South Dakota. In Wachovia Bank, N.A. v.

Schmidt, 546 U.S. 303 (2006), the Supreme Court held that a national bank is a citizen of the

state where its main office, as designated in its articles of association, is located. Wachovia

Bank, N.A. 546 U.S. at 307; see 28 U.S.C. § 1348 (2006). Therefore, Plaintiff is a citizen of

South Dakota for purposes of diversity jurisdiction.

       8.      The named Defendant is an individual and citizen of the state of Texas.

PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                                   Page 2
      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 3 of 10

         9.    In this suit, Plaintiff seeks a declaratory judgment to establish a statutory probate

lien and to foreclose on real property. Because the property is valued at more than $75,000.00,

the minimum amount-in-controversy requirement has been met.                When the object of the

litigation is a mortgage lien that entitles its owner to the full use and enjoyment of the property,

the lien may be measured by the appraised value of the property, the purchase price, or the

outstanding principal and interest. Cf. Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir.

2013).

         10.   When a party seeks declaratory relief, the amount in controversy is measured by

the value of the object of the litigation, and the value of that right is measured by the losses that

will follow. Webb v. Investacorp, Inc., 89 F.3d 252, 256 (5th Cir.1996). Stated differently, the

amount in controversy is “the value of the right to be protected or the extent of the injury to be

prevented.” Hartford Ins. Grp. v. Lou-Con, Inc., 293 F.3d 908, 910 (5th Cir. 2002) (quoting

Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983)); see also Farkas v. GMAC Mortg.,

LLC, 737 F.3d 338, 341 (5th Cir. 2013).

         11.   Here, the value of the right to be protected is enforcement of mortgage contract

through foreclosure. If Plaintiff were to foreclose on the Property, it would be entitled to either

the full use and possession of it, or the proceeds of a foreclosure sale. But if Plaintiff is unable to

foreclose, it may be entirely divested of any interest in the Property. Thus, rights to the entirety

of the property are in question, and the value of the property controls. And the value of the

Property exceeds $75,000.00. The Harris County Appraisal District values the Property at

$154,465, in excess of the jurisdictional minimum. Therefore, Plaintiff meets the amount-in-

controversy requirement.

         12.   Venue is proper in the Southern District of Texas, Houston Division, because this

suit concerns title to real property located in Harris County, Texas. See 28 U.S.C. §§ 124(a)(1),

1391(b)(2).

PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                                    Page 3
      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 4 of 10

                                         IV.    FACTS

       13.     The foregoing paragraphs are incorporated by reference for all purposes.

       14.     On or about January 24, 2005, Decedent and Defendant Lionel Garcia Romero

(the “Borrowers”) executed a Texas Home Equity Note (Cash Out – Fixed Rate – First Lien) in

the principal amount of $92,000.00 (“Note”), originally payable to Argent Mortgage Company,

LLC (“Argent”) as lender on a loan secured by the Property. A true and correct copy of the Note

is attached hereto as Exhibit A.

       15.     Concurrently with the execution of the Note, the Borrowers executed a Texas

Home Equity Security Instrument (First Lien), (“Security Instrument” and together with the

Note, “Loan Agreement”), as grantor, granting Argent, its successors and assigns, a security

interest in the Property. The Security Instrument was recorded in the official public records of

Harris County, Texas, as Document No. Y243935 on February 7, 2005. A true and correct copy

of the Security Instrument is attached hereto as Exhibit B.

       16.     Subsequently, Argent assigned and transferred the Loan Agreement to Plaintiff as

evidenced through a Corporate Assignment of Deed of Trust (“Assignment”). The Assignment

was recorded in the official public records of Harris County, Texas, as Document No.

2020164413 on April 16, 2020. A true and correct copy of the Assignment is attached hereto as

Exhibit C.

       17.     Plaintiff is the current holder of the Note, endorsed in blank, and beneficiary of

the Security Instrument. It is also a mortgagee of the Loan Agreement, as defined by Texas

Property Code § 51.0001(4).

       18.     On or about March 20, 2019, Decedent passed away. No probate was ever opened

for her. In accordance with Texas Estates Code §§ 101.001(b) and 101.051, her heirs acquired all

of her interest in the Property immediately upon her death—subject to the Loan Agreement debt

owed to Plaintiff.

PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                              Page 4
     Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 5 of 10

       19.     Under the terms of the Loan Agreement, the Decedent is required to pay when

due the principal and interest on the debt evidenced by the Note, as well as any applicable

charges and fees due under the Note.

       20.     The Loan Agreement further provides that should he fail to make payments on the

Note as they became due and payable, or fail to comply with any or all of the covenants and

conditions of the Security Instrument, that the lender may enforce the Security Instrument by

selling the Property according to law and in accordance with the provisions set out in the Loan

Agreement.

       21.     The Loan Agreement is currently due for the October 1, 2019 payment and all

subsequent monthly payments. Notice of Intention to Foreclose (“Notice of Default”) was sent

via certified mail to Borrowers’ last known address, in accordance with the Loan Agreement and

the Texas Property Code on January 8, 2020. A true and correct copy of the Notice of Default is

attached hereto as Exhibit D.

       22.     The default was not cured, and the maturity of the debt was accelerated. Notice

of Acceleration of Loan Maturity was sent via certified mail to Borrowers’ last known address

last known address, in accordance with the Loan Agreement and the Texas Property Code on

March 11, 2020. A true and correct copy of the Notice of Acceleration is attached hereto as

Exhibit E.

       23.     Plaintiff brings this suit to obtain an order for foreclosure.

                                     V. CAUSES OF ACTION

       A. DECLARATORY JUDGMENT

       24.     The foregoing paragraphs are incorporated by reference for all purposes.

       25.     Plaintiff requests a declaration from this Court that it is the owner and holder of

the Note and beneficiary of the Security Instrument. Plaintiff requests a further declaration from

this Court that, as owner and holder of the Note and beneficiary of the Security Instrument,

PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                               Page 5
      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 6 of 10

Plaintiff is a mortgagee as that term is defined under Texas Property Code section 51.0001(4),

and is authorized to enforce the power of sale in the Security Instrument through foreclosure of

the Property.

       26.      Plaintiff has been forced to hire the undersigned attorneys to seek a declaratory

judgment as a result of Borrowers’ failure to comply with the Loan Agreement. Plaintiff is

therefore entitled to and seeks judgment against Borrowers for its reasonable attorney’s fees in

this action, both through trial and in the event of a subsequent appeal, as provided by the

Security Instrument signed by Borrowers, and by statute. TEX. CIV. PRAC. & REM. CODE §

37.009.

       B. STATUTORY PROBATE LIEN

       27.      The foregoing paragraphs are incorporated by reference for all purposes.

       28.      Plaintiff seeks a declaration from this Court that Plaintiff has a statutory probate

lien against the Property under the terms of the Loan Agreement and the following statutory

authority:

                   a. TEX. ESTATES CODE §§ 101.001(b) and 101.051(b)(1),
                      which state in pertinent part:

                       “the estate of a person who dies intestate vests
                       immediately in the person's heirs at law, subject to
                       the payment of, and is still liable for: the debts of the
                       decedent, except as exempted by law”

                   b. TEXAS TITLE EXAMINATION STANDARDS § 11.10,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes;” and

                   c. TEXAS TITLE EXAMINATION STANDARDS § 11.60,
                      which states in pertinent part:



PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                                 Page 6
      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 7 of 10

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes . . . Property of a decedent passes subject to
                       unpaid debts and taxes of the estate.”

       29.     Through Plaintiff’s statutory probate lien, reserved in Texas Estates Code

§§ 101.001 and 101.151, Plaintiff has an enforceable and superior lien against the Heir’s interest

in the Property. Because of a material breach of the Loan Agreement, Plaintiff seeks to enforce

its statutory probate lien in the Property through foreclosure.

       C. NON-JUDICIAL FORECLOSURE

       30.     The foregoing paragraphs are incorporated by reference for all purposes.

       31.     Because of a material breach of the Loan Agreement, Plaintiff seeks an order

from this Court to enforce its statutory probate lien through non-judicial foreclosure pursuant to

the terms of the Loan Agreement and Texas Property Code § 51.002, with respect to Defendant

who acquired the Property subject to Decedent’s debts.

       D. PUBLIC AUCTION

       32.     The foregoing paragraphs are incorporated by reference for all purposes.

       33.     Because of the material breach of the Loan Agreement, a public auction of the

Property in conjunction with all other regularly scheduled non-judicial foreclosure sales on the

first Tuesday of the month would provide the most practical, efficient, and effective means to

enforce Plaintiff’s security interest in the Property. Because the rights, responsibilities and duties

of Plaintiff and the trustee are well known under Texas Property Code § 51.002 and Texas case

law, a public auction conducted in the same manner as a non-judicial foreclosure sale would

meet all constitutional standards of due process. Because no personal liability is sought against

the Defendant, a public auction of the Property would be the most expedient means to put the




PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                                   Page 7
      Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 8 of 10

Property back into the stream of commerce and the housing stock of the community. Otherwise,

the Property will continue to be a wasting asset that is subject to vandalism and deterioration.

        E. JUDICIAL FORECLOSURE

        34.     The foregoing paragraphs are incorporated by reference for all purposes.

        35.     In the alternative, for failure to cure the default of the Loan Agreement, Plaintiff

seeks to enforce its security interest against the Property in an amount equal to the payoff at the

time of judgment.

        36.     As the current legal owner and holder of the Note and the mortgagee of record

who has the right to enforce the Note and Security Instrument, Plaintiff seeks a judgment for

judicial foreclosure together with an order of sale issued to the sheriff or constable of Harris

County—the county where the Property is located—directing the sheriff or constable to seize

and sell the Property in satisfaction of the Loan Agreement debt.

        F. TRESPASS TO TRY TITLE

        37.     The foregoing paragraphs are incorporated by reference for all purposes.

        38.     Concurrent with Plaintiff acquiring all of Defendant’s right, title, and interest in

the Property—by enforcement of Plaintiff’s statutory probate lien by non-judicial foreclosure

under Security Instrument’s power-of-sale provision and the Texas Property Code or,

alternatively, by judicial foreclosure—Plaintiff seeks a declaration and judgment that the

Defendant is divested of all of his right, title and interest in the Property and that all of

Defendant’s right, title, and interest in the Property are vested in Plaintiff.

        G. WRIT OF POSSESSION

        39.     The foregoing paragraphs are incorporated by reference for all purposes.

        40.     If any person occupies or claims possession of the Property (an “Occupant”) after

transfer of all right, title, and interest in the Property in favor of Plaintiff, then Plaintiff requests a

writ of possession against any Occupant.

PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                                       Page 8
     Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 9 of 10

       H. ATTORNEYS FEES

       41.    Because of the material breach of the Loan Agreement, Plaintiff is entitled to

recover reasonable and necessary attorneys’ fees under the loan documents, and Texas Civil

Practice and Remedies Code §§ 37.009 and 38.001. Attorneys’ fees are not sought as a personal

judgment against the Defendant but only as an additional debt secured by the Security

Instrument.

                                              I. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be cited to

appear and answer, and the Court enter judgment granting:

       a. A declaration that Plaintiff is the owner and holder of the Note and beneficiary of the
          Security Instrument and that Plaintiff is a mortgagee as that term is defined under
          Texas Property Code section 51.0001(4), and is authorized to enforce the power of
          sale in the Security Instrument through foreclosure of the Property;

       b. A declaration that Plaintiff’s statutory probate lien against the Property shall be
          enforced by a non-judicial foreclosure at public auction—or alternatively, a judgment
          for judicial foreclosure—and that through the foreclosure or auction the Defendant is
          divested, and the purchaser at foreclosure sale is vested, of all of Defendant and
          Decedent’s right, title, and interest to the Property;

       c. A writ of possession against any Occupant of the Property if the Occupant fails or
          refuses to leave the Property after foreclosure or auction;

       d. Attorney fees and costs of suit; and

       e. All other relief, in law and in equity, to which Plaintiff is entitled.




PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                                              Page 9
    Case 4:20-cv-02905 Document 1 Filed on 08/18/20 in TXSD Page 10 of 10

                                          Respectfully submitted,

                                       By: /s/ Mark D. Cronenwett
                                           MARK D. CRONENWETT
                                           Texas Bar No. 00787303
                                           mcronenwett@mwzmlaw.com

                                          SAMIN HESSAMI
                                          Texas Bar No. 24100109
                                          shessami@mwzmlaw.com

                                        MACKIE WOLF ZIENTZ & MANN, P.C.
                                        14160 N. Dallas Parkway, Suite 900
                                        Dallas, Texas 75254
                                        214-635-2650 (Phone)
                                        214-635-2686 (Fax)

                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT
13-002809-670                                                          Page 10
